DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes on allowable subject matter if 35 U.S.C. 112(b) rejections overcome
A search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests a corrugated board as claimed in claim 1 having all structural and compositional limitations, where the claim language is interpreted as indicated by Examiner in the text of the 35 U.S.C. 112(b) rejections below, including 
wherein when the corrugated board is bent from a flat state in a first bending direction about a first axis extending along the direction of the flutes such that the second outer uncorrugated layer becomes the inside of the bent structure, a sequential group of uncorrugated layers selected from the second outer uncorrugated layer and the one or more intermediate uncorrugated layers buckle before the first outer uncorrugated layer buckles, each layer of the sequential group of uncorrugated layers buckling along a plurality of lines arranged between sequential peaks of an adjacent corrugated layer.

Examiner notes that this particular requirement that the second outer and one or more intermediate uncorrugated layers (see 35 U.S.C. 112(b) rejection below for Examiner’s interpretation of the language) buckle before the first outer uncorrugated layer buckles (where the second outer uncorrugated layer becomes the inside of the bent structure, and therefore the first outer uncorrugated layer becomes the outside of the bent structure) is not what one of ordinary skill in the art would have expected from a conventional corrugated board having the corresponding compositional and structural limitations: in a conventional corrugated board, the second outer and intermediate uncorrugated layers would have been expected to have buckled at the same time as, or after the first outer uncorrugated layer. Note, for example, that this is 
Examiner additionally notes that there is no indication to one of ordinary skill in the art, nor would one of ordinary skill in the art had any reasonable expectation, that the mechanical behavior of the corrugated board of USPN 4,286,006 (cited in 5/27/20 IDS) having no intermediate uncorrugated layer shown in Fig. 3 of USPN 4,286,006 would also exist in the same structure having the additional structure of the board claimed in the instant application added to it. One of ordinary skill in the art would have recognized that the additional layers would affect the mechanical behavior of the layers shown in Fig. 3 with such additional layers as claimed in the instant application applied/bonded to it. Examiner further notes that there is no indication or suggestion to one of ordinary skill in the art that the double-faced structure taught at col. 3, lines 25-36 of USPN 4,286,006 would behave mechanically as shown in Fig. 3 of USPN 4,286,006, and particularly since the two structures of Fig. 3 are placed and bonded together face-to-face (col. 3, lines 25-36), one of ordinary skill in the art would not have expected the same mechanical behavior shown in Fig. 3 from the face-to-face construction, nor the particular mechanical behavior recited in claim 1 of the instant application.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 

Note paragraph 0014 of the Published Application of this application, US 2020/0384722, refers to Fig. 1 as showing a “conventional” board, and Fig. 1 and 2 are discussed in paragraphs 0014-0022 (Fig. 2 shows the board in Fig. 1 flexed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation “a sequential group of uncorrugated layers selected from the second outer uncorrugated layer and the one or more intermediate uncorrugated layers buckle before the first outer uncorrugated layer buckles” renders the claim indefinite because it is not clear what is the minimum number of layers that is/are required to “buckle before the first outer uncorrugated layer buckles”. This is because the language is open to embodiments where only one layer buckles “before the first outer uncorrugated layer buckles”, despite the recitation 
	
Note that the recitation “selected from” must necessarily be interpreted as delineating that one option must be selected from the options recited immediately after “selected from”. In regard to the current claim language, there are two options: (1) the second outer uncorrugated layer and (2) the one or more intermediate uncorrugated layers. Note that if option (1) is selected, only one layer has been selected as “buckl[ing] before the first outer uncorrugated layer buckles”, and option (2) additionally includes the option where only a single layer “buckles before the first outer uncorrugated layer buckles”: when there is only “one” “intermediate uncorrugated layer[]” that “buckles before the first outer uncorrugated layer buckles”. Because the recitation starts with “a sequential group”, the recitation of options that consists of one layer, and not a group of layers, contradicts the requirement of a group of layers. This inconsistency must be addressed.

Examiner notes that it is possible that Applicant intends to recite that both the second outer uncorrugated layer and the one or more intermediate uncorrugated layers are intended to be recited as a single group, but this is not what the language currently recites: there are clearly two options recited, (1) the second outer uncorrugated layer and (2) the one or more intermediate uncorrugated layers, due to the “selected from” language. If Applicant intends to recite (1) the second outer uncorrugated layer and (2) the one or more intermediate uncorrugated layers as two members of the recited “group”, the claim language must be amended so that this is actually 

Examiner further notes, that that fact that the word “sequential” appears before “group” is another reason that there must be at least two layers in the “group”, so that the layers sequentially “buckle before the first outer uncorrugated layer buckles”.

For examination purposes, Examiner has interpreted the claim as requiring that both the (1) the second outer uncorrugated layer and (2) the one or more intermediate uncorrugated layers “buckle before the first outer uncorrugated layer buckles”. Examiner notes that that is not what the claim language actually recites, although it is possible that is what is intended. Applicant must amend the claim language to overcome the indefiniteness rejection. 

In further regard to claim 1, it cannot be ascertained whether any actual structure is required for the “plurality of lines arranged between sequential peaks of an adjacent corrugated layer”. Examiner notes that the recitation “arranged” would seem to require some structure for the line, perhaps a crease, perforations, etc… that allows one to locate the “line” on the uncorrugated layers (even before any bending), but it is not clear that this is what is intended. It is possible that the recitation “line” is intended to denote only the location of the buckling, for example, buckling along a line, but it would seem the word “arranged” would be intended to indicate some structure as to the “line” itself that is “arranged between sequential peaks of an adjacent corrugated layer”. If some structure is required for the line, it is not clear what the scope 

For examination purposes, Examiner has interpreted the claim as requiring that the line has some structure, for example, a crease, perforations, etc… .As indicated above, the word “arranged” would seem to indicate that there is some identifiable structure that allows one to locate the “line” on the uncorrugated layers (even before any bending). Examiner notes that it is unclear whether or not this is what the claim language is intended to recite, although it is possible that is what is intended. Applicant must amend the claim language to overcome the indefiniteness rejection.

Claims 2-19 are rejected for the same reasons that claim 1 is rejected since claims 2-19 depend upon claim 1.

In regard to claims 3-5, Examiner notes that claims 3-5 specifically refer to the “sequential group”; claims 3-5 are therefore rejected for the same reasons identified above in regard to claim 1 regarding the recitation “a sequential group of uncorrugated layers selected from the second outer uncorrugated layer and the one or more intermediate uncorrugated layers buckle before the first outer uncorrugated layer buckles”.

Claim 15 recites the limitation "the first direction of the board" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 1 recites a “first bending direction”, and that this direction would not likely be reasonably identified as a 

In further regard to claim 17, Examiner notes that claim 17 also specifically identifies “1” as the number of the “one or more intermediate uncorrugated layers”, and claim 17 therefore also raises the issue of indefiniteness raised in regard to claim 1 of whether or not a “group” of layers is actually intended to be required to be selected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782